     Case 2:11-cv-02405-CJB-KWR Document 598 Filed 06/09/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

   WASTE MANAGEMENT OF                                   CIVIL ACTION
   LOUISIANA, LLC

   VERSUS                                                NO: 11-2405

   RIVER BIRCH, INC., ET AL.                             SECTION: “J”(4)

                                      ORDER

      The Court has reviewed the parties’ voluminous trial exhibits and finds that

many are needlessly cumulative, would waste time, and confuse the jury. (See Fed.

R. Evid. 403). Accordingly,

      IT IS ORDERED that by no later than Thursday, June 10, the parties shall

meet and discuss reducing substantially the number of exhibits and objections. The

parties shall be prepared to advise the Court of the result of their efforts during the

hearing scheduled for Friday, June 11 at 9:30 a.m. (See Rec. Doc. 596).

      New Orleans, Louisiana, this 9th day of June, 2021.



                                              ___________________________________
                                                  United States District Judge
